DETAILED ACTION
Response to Amendment
Receipt of applicant’s amendment filed October 28, 2021 is acknowledged.  Claims 1-20 have been canceled.  New claims 21-42 are pending.  The specification has been amended in paragraph 0028 to at least correct second layer being amended as reference numeral “18”.  This objection to the specification is withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 recites limitations redundant to claim 32 and directly depends from claim 30 in the same manner as claim 32.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 30, 31, 33 and 35 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by NALLY et al (US 7,128,434 B1).
Regarding claim 30, NALLY discloses a helmet (10 shown in Figs.1, 7 and 8 described in column 2 line 61 to col.3 line 2) having a lighting system (Figs.1-6 and 8 show at least a plurality of light emitting diodes (LED) lamps 50 described in col.3 line 28), comprising: a first layer (12 in Figs.1, 7 and 8 described as “a protective shell 12” in col.2 lines 61-63) constructed of a crash resistant material (col.1 line 67 to col.2 line 1 describes “a protective layer formed from an impact absorbing material”); a plurality of light emitting devices (Figs.1-6 and 8 show at least a plurality of light emitting diodes (LED) lamps 50 described in col.3 line 28); a second layer (52 in Figs.1 and 8, described as “Outer shell 52 engages outer surface of protective shell 12” in col.3 lines 34-35) coupled (Figs.1 and 8) to the first layer (12), wherein a space (Fig.8) is provided between the first layer (12) and the second layer (52) that accommodates the plurality of light emitting devices (50); a circuit board (36 shown in Figs.3 and 8, col.3 lines 11-14) mounted (Fig.8 shows circuit board 36 mounted on the protective shell/layer 12 by way of housing base 30) to the first layer (12), the circuit board (36) configured (col.3 lines 12-14 and lines 51-65) to operate the light emitting devices (50); a power source (40 shown in Figs.3 and 8, col.3 lines 16-17) configured to provide power (col.3 lines 16-17, intrinsically through powering the circuit board 36) to the light emitting devices (50); wherein the power source (40) and the circuit board (36) are located on a rearward-facing portion (Fig.8 shows housing assembly 28 having at least a housing base 30) of the helmet (10) in an overlapping arrangement (Fig.8 shows batteries 40 overlapping circuit board 36) with one another.
Regarding claim 31, NALLY discloses a compartment (housing assembly 28 having a receptacle 32 shown in Fig.8) that houses (col.3 lines 4-12) the power source (batteries 40).
Regarding claim 33, NALLY discloses the first layer (12) and the second layer (52) defining a plurality of ventilation openings (Figs.1 and 8 show a plurality of vents 18 and vent openings 54 of protective shell 12 and of outer shell 52, respectively, described in col.2 lines 64-66 and in col.3 lines 38-39).
Regarding claim 35, NALLY discloses a motion sensor (68 in Fig.10, 82 in Fig.11 described in col.4 lines 22-35 as examples of suitable motion detecting switch 66).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GOUDA (US 4,891,736) in view of CAI (CN 2807837 Y including merged English translation).
Regarding claim 21, GOUDA discloses a helmet (10 shown in Figs.1-6 described in col.2 lines 10-14) having a lighting system (col.2 lines 15-22 describe “three adjacent signal lights; two directional lights 17 and 18 extending to the two side portions 13 in the extremes, and a tail-and-brake light 16 between the directional lights 17 and 18 in the middle of the back portion 12”), comprising: a first layer (shell 19 in Figs.1-2) constructed of a crash resistant material (col.2 lines 10-11 describe Signaling helmet 10 has a shell 19 preferably made of molded Fiberglass”); a plurality of light emitting devices (col.2 lines 45-47 describe light emitting diodes 22, 23, and 24 in Fig.5 corresponding to the tail-and-brake light 16 and the directional lights 17 and 18 in Figs.1-3,5 and 6); a second layer (lens 21 shown in Fig.5) coupled to the first layer (Fig.5 shows outer surface 27 of shell 19, see col.3 lines 3-11), wherein a space (col.2 lines 35-46 describe lamps which are situated in reflecting cavities in back portion 12 of shell 19 illustrated as specular surface 30 in Figs.4-5 especially in 30 in Fig.5, and col.3 lines 4-6 describe the lens being inset into the shell so that the outer surface 36 of the lens is flush with the outer surface of the shell), is provided between the first layer (Fig.5 shows outer surface 27 of shell 19 of helmet 10, see col.3 lines 3-11) and the second layer (lens 21 in Fig.5) that accommodates the plurality of light emitting devices (col.2 lines 45-47 describe light emitting diodes 22, 23, and 24 in Fig.5 corresponding to the tail-and-brake light 16 and the directional lights 17 and 18 in Figs.1-3,5 and 6); a radio frequency receiver module 26 shown in Fig.6 as dotted lined square meaning as being disposed internally of the helmet 10 “to control radiation intensity of the signal light; flashing when appropriate” as a way of being configured to operate the light emitting devices (22, 23, 24 of 16, 17, 18); a power source (batteries 29 in Fig.6) configured to provide power (col.2 line 63) to the light emitting devices (16, 17, 18); where column 2 lines 59-68 describes the radio receiver module 26 in Fig.6 as being alternative to the information fed along a cable from the motorcycle to the helmet where radio frequency receiver module 26 receives the directional and brake information being transmitted radio frequency-wise to communicate from the motorcycle proper to control radiation intensity of the signal light, flashing when appropriate to operate the light emitting devices (16, 17, 18) to display a right turn signal (Fig.6 shows left directional light 17) or a left turn signal (Fig.6 shows right directional light 18) in response to a turn instruction signal provided by a signaling mechanism associated with a vehicle (column 2 lines 59-68) being ridden by a wearer of the helmet (10).
However, GOUDA does not disclose a circuit board mounted to the first layer (shell 19 of helmet 10).
CAI discloses in a paragraph below “DRAWING DESCRIPTION … Description” that begins with “As shown in picture 1, picture 2, picture 3, the utility model claims a safety helmet with warning light device, comprising a safety helmet body 10” that teaches “the circuit device 20 is provided with a circuit board can be held in the groove 11 21 and a battery for providing the power of 22, the circuit board 21 is provided with a receiver 212. to receive a motorcycle or bicycle and other vehicles provided signal emitter (picture not shown in) of the signal emitted and the back cover piece of the back side of the helmet body 10 13 inner surface and the two sides of the side cover sheet 14, respectively with the circuit board 21 and lamp form electric conductive connection by line 23, left 24 and right 25”, to solve the technical problem stated in a preceding paragraph just under “DISCLOSURE … invention content” which “is to make it respectively set at back side of the helmet body and two sides of the rear lamp, right and left, and the internal circuit device provided with induction motorcycle or bicycle and other vehicles to control signal emitted by the signal emitter. the helmet can fit actual riding conditions, immediately sends the brake light signal or left and right direction lamp, timely reminding vehicle running at the back of attention, effectively improves utility of the helmet the efficiency and safety of the vehicle, so it is more practical”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the radio frequency receiver module 26 disposed internally of the helmet 10 shown in Fig.6 of GOUDA to include being a receiver 212 provided on a circuit board 21 held in the groove 11 and closed off by the back cover piece 13 of the helmet body 10 shown in Fig.3 as taught by CAI in order to secure in place the circuit board 21 in the groove 11 of the helmet body 10 so as to durably operate during motion of the motorcycle or bicycle in receiving radio signals transmitted from the signal emitter of the motorcycle or bicycle and centralize electrical connections of the signal-receiving receiver 212 with the light emitting devices 26 corresponding to the rear lamp 23, left lamp 24 and right lamp 25 of the helmet that operate to actuate the corresponding lamp (rear 23, left 24, right 25) to visually signal left/right direction or braking of the motorcycle or bicycle through the more prominent position of the helmet on the rider’s head.
Regarding claim 22, GOUDA discloses the radio receiver module 26 in Fig.6 modified as circuit board 21 in Fig.3 of CAI as taught by CAI above being configured to operate the light emitting devices to display a stop signal (col.2 lines 18-20 in GOUDA describing “a tail-and-brake light 16 between the directional lights 17 and 18 in the middle of the back portion 12” and col.2 lines 62-67 in GOUDA describing “a radio receiver module 26 and a pair of batteries 29 to power the lights 16, 17 and 18 and radio frequency receiver module 26. The directional and brake information is transmitted radio frequency-wise to communicate from the motorcycle proper to control radiation intensity of the signal light”).
Regarding claim 23, GOUDA discloses the signaling mechanism is a remote control (col.2 lines 62-67 in GOUDA describing “a radio receiver module 26 and a pair of batteries 29 to power the lights 16, 17 and 18 and radio frequency receiver module 26. The directional and brake information is transmitted radio frequency-wise to communicate from the motorcycle proper to control radiation intensity of the signal light”) where the motorcycle transmitting the radio frequency directional and brake 
Regarding claim 24, GOUDA discloses wherein the signaling mechanism is wirelessly connected (col.2 lines 62-67 in GOUDA describing “a radio receiver module 26 and a pair of batteries 29 to power the lights 16, 17 and 18 and radio frequency receiver module 26. The directional and brake information is transmitted radio frequency-wise to communicate from the motorcycle proper to control radiation intensity of the signal light”), where the transmitted radio frequency directional and brake information is wireless as an alternative to the cable 25 in Fig.3 as described in col.2 lines 59-64 and connected to the radio receiver module 26 as the circuit board as modified by CAI above with its circuit board 21 including receiver 221.


Claims 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GOUDA (US 4,891,736) in view of CAI (CN 2807837 Y) as applied to claim 21 above, and further in view of NALLY et al (US 7,128,434 B1).
Regarding claims 25-27, GOUDA does not disclose: the power source and the circuit board overlapping with one another relative to an outer surface of the helmet; wherein the power source and the circuit board are located on a rear portion of the helmet; a compartment that houses the power source.
NALLY teaches in col.3 lines 15-21 and in col.3 lines 46-50, batteries 40 being positioned on battery floor 38 proximate circuit board 36 and located within receptacle 32 as shown in Fig.3 and Fig.8, which show the batteries 40 overlapping above the circuit board 36 relative an outer housing lid 42 and disposed at a rear portion (28 as shown in Figs.1, 7 and 8) of the helmet (10).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the radio frequency receiver module 26 and batteries 29 disposed internally of the helmet 10 shown in Fig.6 of GOUDA to include being disposed within a receptacle and overlapping each other relative an outer housing lid disposed at a rear portion of the helmet as taught by NALLY et al in order 
Regarding claim 28, GOUDA does not disclose the first layer and the second layer defining a plurality of ventilation openings.
NALLY teaches in col.3 lines 34-40 and illustrated in Figs.1 and 8, the outer shell 52 having vent openings 54 that correspond to vents 18 formed in protective shell 12. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shell 19 of the signaling helmet 10 shown in Figs.1-6 of GOUDA to include vent openings and corresponding vents formed in the helmet as taught by NALLY et al in order to allow air to flow into and out through the helmet and dissipate heat from the wearer’s head and lighting circuitry, thereby provide thermal comfort to the wearer especially during long duration of helmet wear and thermal regulation as well for the lighting circuitry for continued operation during use. 


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GOUDA (US 4,891,736) in view of CAI (CN 2807837 Y) as applied to claim 21 above, and further in view of DAVIS (US 4,196,429). 
Regarding claim 29, GOUDA does not disclose a motion sensor.
DAVIS teaches in column 2 lines 10-24, motion detection by a detector mountable to a wide variety of mounting positions placed in an automobile (see Fig.12) or on the helmet (see Fig.14) of an emergency worker to detect any unauthorized motion of the automobile and thus set off an alarm to warn away attempts at theft or vandalism, and detect any absence of motion and disablement of the worker, respectively. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the signaling helmet 10 shown in Figs.1-6 of GOUDA to include a mounted detector as taught by DAVIS in order to detect any unauthorized motion of the automobile or helmet and thus set off an alarm to warn away attempts at theft or vandalism, or detect any absence of motion and disablement of the automobile or person wearing the helmet. 


Claims 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NALLY et al (US 7,128,434 B1) in view of CAI (CN 2807837 Y including merged English translation).
Regarding claims 32 and 34, NALLY does not disclose the circuit board (36) being configured to operate the light emitting devices (LED lamps 50) to display a stop signal.
CAI teaches a paragraph below “DRAWING DESCRIPTION … Description” that states  “Referring to the accompanying drawings, the utility model has warning light device of safety helmet, can the motorcycle or bicycle and other vehicles provided with a signal emitter, the signal emitter can be directly connected to vehicle circuit system or the control switch and so on proper position, when the utility model is of the switching switch 31 is switched to the automatic mode, if the rider holding the brake handle and brake starting, the circuit device 20 of the receiver 212 can immediately sense the braking signal, automatic control safety helmet body 10 behind the rear lamp 23 shine; providing the same warning effect of the safety brake”, and where Figure 3 illustrates the circuit device 20 which includes circuit board 21 electrically or signally connected to rear lamp 23. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the LED lamps 50 and circuit board 36 embedded in the lighted helmet 10 as shown in Figs.1, 3 and 8 of NALLY et al to include a rear lamp with electrical/signal connection to the circuit board as taught by CAI in order to signal illumination of the rear lamp of the helmet upon the rider holding and applying start of the brake handle of the bicycle to visually signal braking of the bicycle to .


Claims 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GOUDA (US 4,891,736) in view of CAI (CN 2807837 Y) and DAVIS (US 4,196,429).
Regarding claim 36, GOUDA discloses a helmet (10 shown in Figs.1-6 described in col.2 lines 10-14) having a lighting system (col.2 lines 15-22 describe “three adjacent signal lights; two directional lights 17 and 18 extending to the two side portions 13 in the extremes, and a tail-and-brake light 16 between the directional lights 17 and 18 in the middle of the back portion 12”), comprising: a first layer (shell 19 in Figs.1-2) constructed of a crash resistant material (col.2 lines 10-11 describe Signaling helmet 10 has a shell 19 preferably made of molded Fiberglass”); a plurality of light emitting devices (col.2 lines 45-47 describe light emitting diodes 22, 23, and 24 in Fig.5 corresponding to the tail-and-brake light 16 and the directional lights 17 and 18 in Figs.1-3,5 and 6); a second layer (lens 21 shown in Fig.5) coupled to the first layer (Fig.5 shows outer surface 27 of shell 19, see col.3 lines 3-11), wherein a space (col.2 lines 35-46 describe lamps which are situated in reflecting cavities in back portion 12 of shell 19 illustrated as specular surface 30 in Figs.4-5 especially in 30 in Fig.5, and col.3 lines 4-6 describe the lens being inset into the shell so that the outer surface 36 of the lens is flush with the outer surface of the shell), is provided between the first layer (Fig.5 shows outer surface 27 of shell 19 of helmet 10, see col.3 lines 3-11) and the second layer (lens 21 in Fig.5) that accommodates the plurality of light emitting devices (col.2 lines 45-47 describe light emitting diodes 22, 23, and 24 in Fig.5 corresponding to the tail-and-brake light 16 and the directional lights 17 and 18 in Figs.1-3,5 and 6); a radio frequency receiver module 26 shown in Fig.6 as dotted lined square meaning as being disposed internally of the helmet 10 and described in col.2 lines 61-68 “to control radiation intensity of the signal light; flashing when appropriate” as a way of being configured to operate the light emitting devices (22, 23, 24 of 16, 17, 18); a power source (batteries 29 in Fig.6) configured to provide power (col.2 line 63) to the light emitting  alternative to the information fed along a cable from the motorcycle to the helmet where radio frequency receiver module 26 receives the directional and brake information being transmitted radio frequency-wise to communicate from the motorcycle proper to control radiation intensity of the signal light, flashing when appropriate to operate the light emitting devices (16, 17, 18) to display a stop signal (col.2 lines 18-20 describing “a tail-and-brake light 16 between the directional lights 17 and 18 in the middle of the back portion 12” and col.2 lines 62-67 describing “a radio receiver module 26 and a pair of batteries 29 to power the lights 16, 17 and 18 and radio frequency receiver module 26. The directional and brake information is transmitted radio frequency-wise to communicate from the motorcycle proper to control radiation intensity of the signal light”).
However, GOUDA does not disclose: a circuit board mounted to the first layer (shell 19 of helmet 10); a motion sensor configured to detect movement of the helmet (10).
Regarding a circuit board mounted to the first layer of claim 36, CAI discloses in a paragraph below “DRAWING DESCRIPTION … Description” that begins with “As shown in picture 1, picture 2, picture 3, the utility model claims a safety helmet with warning light device, comprising a safety helmet body 10” that teaches “the circuit device 20 is provided with a circuit board can be held in the groove 11 21 and a battery for providing the power of 22, the circuit board 21 is provided with a receiver 212. to receive a motorcycle or bicycle and other vehicles provided signal emitter (picture not shown in) of the signal emitted and the back cover piece of the back side of the helmet body 10 13 inner surface and the two sides of the side cover sheet 14, respectively with the circuit board 21 and lamp form electric conductive connection by line 23, left 24 and right 25”, to solve the technical problem stated in a preceding paragraph just under “DISCLOSURE … invention content” which “is to make it respectively set at back side of the helmet body and two sides of the rear lamp, right and left, and the internal circuit device provided with induction motorcycle or bicycle and other vehicles to control signal emitted by the signal emitter. the helmet can fit actual riding conditions, immediately sends the brake light signal or left and right direction lamp, timely reminding vehicle running at the back of attention, effectively improves utility of the helmet the efficiency and safety of the vehicle, so it is more practical”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the radio frequency receiver module 26 disposed internally of the helmet 10 shown in Fig.6 of GOUDA to include being a receiver 212 provided on a circuit board 21 held in the groove 11 and closed off by the back cover piece 13 of the helmet body 10 shown in Fig.3 as taught by CAI in order to secure in place the circuit board 21 in the groove 11 of the helmet body 10 so as to durably operate during motion of the motorcycle or bicycle in receiving radio signals transmitted from the signal emitter of the motorcycle or bicycle and centralize electrical connections of the signal-receiving receiver 212 with the light emitting devices 26 corresponding to the rear lamp 23, left lamp 24 and right lamp 25 of the helmet that operate to actuate the corresponding lamp (rear 23, left 24, right 25) to visually signal left/right direction or braking of the motorcycle or bicycle through the more prominent position of the helmet on the rider’s head.
Regarding a motion sensor configured to detect movement of the helmet of claim 36, DAVIS teaches in column 2 lines 10-24, motion detection by a detector mountable to a wide variety of mounting positions placed in an automobile (see Fig.12) or on the helmet (see Fig.14) of an emergency worker to detect any unauthorized motion of the automobile and thus set off an alarm to warn away attempts at theft or vandalism, and detect any absence of motion and disablement of the worker, respectively. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the signaling helmet 10 shown in Figs.1-6 of GOUDA to include a mounted detector as taught by DAVIS in order to detect any unauthorized motion of the automobile or helmet and thus set off an alarm to warn away attempts at theft or vandalism, or detect any absence of motion and disablement of the automobile or person wearing the helmet.
Regarding claims 37 and 38, GOUDA discloses a wirelessly connected remote control (col.2 lines 62-67 in GOUDA describing “a radio receiver module 26 and a pair of batteries 29 to power the lights 16, 17 and 18 and radio frequency receiver module 26. The directional and brake information is transmitted radio frequency-wise to communicate from the motorcycle proper to control radiation intensity of the signal light”) where the motorcycle proper transmitting the radio frequency directional and brake information is remote from the radio receiver module 26 and lights 16, 17 and 18 disposed in the helmet 10, where the transmitted radio frequency directional and brake information is wireless and constitutes an instructional signal to operate the light emitting devices (16, 17, 18 in Figs.5-6) and the motorcycle proper transmitting radio frequency-wise the directional and brake information to the radio receiver module 26 as the wireless connection to the circuit board modified by CAI above with its circuit board 21 including receiver 221. 
Regarding claim 39, GOUDA discloses the instruction signal (col.2 lines 64-68 describe “The directional and brake information is transmitted radio frequency-wise to communicate from the motorcycle proper to control radiation intensity of the signal light; flashing when appropriate”) being configured to instruct the light emitting devices (Figs.5-6 show directional lights 17 and 18) to display a turn signal (col.2 lines 16-21 describes “two directional lights 17 and 18 … may be yellow in color” and Figs.5-6 show directional lights 17 and 18 being on the left and right sides of the helmet to indicate rider and vehicle signaling a left direction or a right direction when specifically illuminated as such). 


Claims 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GOUDA (US 4,891,736) in view of CAI (CN 2807837 Y) and DAVIS (US 4,196,429) as applied to claim 36 above, and further in view of NALLY et al (US 7,128,434 B1).
Regarding claims 40 and 41, GOUDA does not disclose: the power source and the circuit board being located on a rear portion of the helmet; a compartment that houses the power source.
NALLY teaches in col.3 lines 15-21 and in col.3 lines 46-50, batteries 40 being positioned on battery floor 38 proximate circuit board 36 and located within receptacle 32 as shown in Fig.3 and Fig.8, which show the batteries 40 and the circuit board 36 disposed at a rear portion (28 as shown in Figs.1, 7 and 8) of the helmet (10).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the radio frequency receiver module 26 and batteries 29 disposed internally of the helmet 10 shown in Fig.6 of GOUDA to include being disposed at a rear portion of the helmet as taught by NALLY et al in order for the batteries to power the proximate circuit board that operates all the spaced LED lamps in the helmet while compactly localize and electrically connect the batteries and circuit board to each other within a common receptacle, minimizing burrowing or number of large cavities and wire connections within the helmet body, while allow access at least for battery replacement. 
Regarding claim 42, GOUDA does not disclose the first layer and the second layer defining a plurality of ventilation openings.
NALLY teaches in col.3 lines 34-40 and illustrated in Figs.1 and 8, the outer shell 52 having vent openings 54 that correspond to vents 18 formed in protective shell 12. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shell 19 of the signaling helmet 10 shown in Figs.1-6 of GOUDA to include vent openings and corresponding vents formed in the helmet as taught by NALLY et al in order to allow air to flow into and out through the helmet and dissipate heat from the wearer’s head and lighting circuitry, thereby provide thermal comfort to the wearer especially during long duration of helmet wear and thermal regulation as well for the lighting circuitry for continued operation during use. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SCHOTT et al (US 4,559,516) show a helmet having turn signal indicators for motorcycle riders that includes a pair of lamps respectively disposed on the left-hand and right-hand sides of the helmet body, and head tilt switches responsive to momentary tilting of the helmet.  SLARVE (US 4,559,586) shows a rider's helmet for a motorcycle having an auxiliary brake lamp 18 in Fig.4 and left and right turn lamps covered by left and right turn lenses 15 and 16 in Fig.2 secured thereto and connected via a quick .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        



December 30, 2021
AC